Judgment, Supremé Court, Bronx County, rendered April 23, 1973 convicting defendant upon his plea of guilty to the crime of murder and sentencing him to a term of imprisonment of 15 years to life, unanimously reversed, on the law, judgment vacated and the matter remanded for proceedings in accordance herewith. Although at various times during the plea proceedings the defendant admitted to the crime of murder, at other times he denied that he committed the acts which resulted in the victim’s death, stating in effect, that it was another person who was 'the actual perpetrator *748of the criminal acts. Such inconsistent statements tended to cast doubt upon defendant’s guilt and accordingly, the court should not have accepted the plea and instead should have “ advise[d] the defendant that his admissions did not necessarily establish guilt of the crime to which he was pleading and to question him further both with regard to his story of the crime and as to the possible disposition of his request to change his plea.” (People v. Serrano, 15 N Y 2d, 304, 309-310; see, also, People v. Smith, 42 A D 2d 974; People v. Demerkian, 36 A D 2d 526.) Accordingly, the matter should be remanded and the defendant permitted to replead to the indictment. Concur — McGivern, P. J., Markewich, Lupiano, Tilzer and Yesawich, JJ.